Order entered March 6, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00015-CV

              JAMES DAVID HORTON AND ROBBIE LESA HORTON, Appellants

                                             V.

                                SUSAN MARTIN, Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-11551

                                         ORDER
        We GRANT appellants’ March 3, 2015 motion for leave to file amended brief and

ORDER the brief tendered to the Clerk of the Court on March 3, 2015 be filed as of the date of

this order.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE